PER CURIAM.
This is an action to recover $90 allegedly due plaintiff for babysitting services she rendered to defendant. The defense is that plaintiff failed substantially to perform pursuant to the agreement reached between the parties. So far, the small claims court, the district court, and a majority of the Court of Appeals panel have ruled that plaintiff was entitled to recover. The district court entered a directed verdict for plaintiff, and the Court of Appeals affirmed. Chief Judge Hedrick dissented on the ground that whether plaintiff breached the babysitting agreement is a question for the jury. We agree with the position taken by Chief Judge Hedrick. The decision of the Court of Appeals is, therefore, reversed, and the case remanded to that court for further remand to the district court for further proceedings consistent with this opinion.
Reversed and remanded.